Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-2 and 5-10 are pending. Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2020. Accordingly, claims 1-2 and 5-7 are being examined in their entirety.

Withdrawn rejections
Applicant's amendments and arguments filed 02/08/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The objection to the Specification, in the non-final mailed 11/09/2020 is withdrawn. The amendments to the Specification have overcome the objection.
The 112(b) rejection of claims 1-7 in the non-final mailed 11/09/2020 is withdrawn. The amendments to claims 1 and 2 concerning the temperature and the identity of the phthalates have overcome the rejections of record.
The 103(a) rejection of claims 1-7 over ‘629 (USPGPub 2016/0280629, Published 09-2016) and/or ‘160 (WO2017/034160, Published 03/2017) in view of ‘126 (US Patent 5,936,126, Patent date 08-1999) in the non-final mailed 11/09/2020 is 
The ODP rejection of claims 1-7 over copending Application No. ‘656 (16/763,656) in view of ‘629 (USPGPub 2016/0280629, Published 09-2016 in the non-final mailed 11/09/2020 is withdrawn. The amendment to claim 1 concerning the mass flux has overcome the rejection of record. 
The ODP rejection of claims 1-7 over claims 1-6 of copending Application No. ‘665 (16/763,665) in view of ‘629 (USPGPub 2016/0280629, Published 09-2016 in the non-final mailed 11/09/2020 is withdrawn. The amendment to claim 1 concerning the mass flux has overcome the rejection of record.
The ODP rejection of claims 1-7 over claims 1-10 of copending Application No. ‘683 (16/763,683) (reference application) in the non-final mailed 11/09/2020 is withdrawn. The amendment to claim 1 concerning the mass flux has overcome the rejection of record.
The following maintained objection to the Drawings and newly applied 103(a) and ODP rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. The claim objections/rejections were necessitated by amendment.
Drawings
The drawing filed 02/08/2021 is objected to because of the following.
The amendments to the drawings were received on 02/08/2021.  These drawings are unacceptable because of the non-compliance with 37 CFR 1.121(d). 
Drawings. One or more application drawings shall be amended in the following manner: Any changes to an application drawing must be in compliance with § 1.84  or, for a nonprovisional international design application, in compliance with §§ 1.84(c)  and 1.1026  and must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled "Replacement Sheet." Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. Any new sheet of drawings containing an additional figure must be labeled in the top margin as "New Sheet." All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper.
Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues the drawing has been amended to overcome the objection of record.
Examiner’s response:
The amendment to the drawing requires a replacement sheet of drawings that include all the figures per 37 CFR 1.121(d). A replacement sheet with the instant figure with an amended title “The Figure” will overcome the objection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘629 (USPGPub 2016/0280629, Published 09-2016. 629 is the English equivalent to the D2 reference in the Written Opinion for PCT/KR2018/013196), ‘017 (USPGPub 2006/0161017, Published 07-2006) and/or ‘995 (KR10-2018-0077995, Published 07/09/2018. All references to 995 are to a machine translation attached to this office action).
Reference 995 is utilized alternatively in this rejection to ensure that the instant rejection can be maintained upon perfection of the foreign priority.
This rejection was necessitated by amendment. 

Interpretation of Claims
	

    PNG
    media_image1.png
    403
    650
    media_image1.png
    Greyscale

Scope of the Prior Art

The instant specification details a substantially similar method in hydrogenating a phthalate all the while maintaining any heat change/deviations. For example, the instant specification recites (Example 1) a single-lumen reactor is utilized and the reactor temperature deviation was maintained using the external jacket having a cooling fluid. 
	629 goes on to teach (par. 54) the prevention of hot-spots in the reactor utilizing the viscosity of the phthalate and the rapid removal of heat in the reactor using a cooling medium. This teaching is motivation to suppress hot-spot formation via the use of rapid removal of reactor heat using a cooling liquid. This teaching reinforces the earlier motivational teaching to maintain the temperature within the reaction at all points using an external heat transfer cooling liquid.
629 teaches (par. 54) the suppression of hot-spots (includes instant temperature deviations) causes uniform participation of the catalyst in the reaction, improved reaction efficiency, suppression of catalytic performance deterioration and improvement of reaction yield. This teaching is yet another motivational teaching to suppress/prevent hot-spots (temperature deviations) in a hydrogenation of aromatic carboxylic esters.
	Concerning the moles of H2 to phthalate, it was argued above that a 5 mole ratio is taught by 629 (Example 1). More broadly, 629 teaches (par. 26) motivation to modify 
Concerning the separation of the hydrogenation product, 629 teaches (par. 39) recovering a reaction mixture and unreacted material. This is the instant separation of the hydrogenation product. 
Concerning claim 5, 629 teaches Fig. 2, wherein item 10 and 20 in Fig. 2 are the phthalate compound and the hydrogen respectively. This reads on the instant limitation of the gas phase raw material being fed from the upper part and the liquid raw material being fed from the upper part. 629 teaches (par. 64-65) the raw material for the reaction (implicit teaching of the phthalate) is liquid. Hydrogen is understood to be a gas (par. 64-65).  
Concerning claim 6, 629 teaches (par. 60) a ruthenium(Ru), Nickel (Ni), palladium(Pd), rhodium(Rh), and platinum(Pt) catalysts.
Concerning claim 7, 629 teaches (par. 5) a ruthenium catalyst contained on a support are known.
Ascertaining the Difference
	629 does not teach the hydrogen to phthalate ratio of 7 to 30, the mass flux, the temperature deviations of 0 to 30C and 0 to 10C, nor the KOHmg/g.

Secondary Reference
	017 teaches (par. 81 to 83) liquid loadings of 2 to 100 m3/m2 * h. Converting m3 to kg for the a DOTP taught by 629 (par. 9-12, Example 1) equates to approximately 2000 kg/m2 * h to 100,000 kg/m2.
017 teaches the importance/criticality of the liquid loadings. For example, 017 teaches (par. 82) the liquid loading is contemplated when addressing even liquid distribution, heat removal, or high space-time yield. This teaching is motivation to modify the liquid loadings when one is contemplating heat removal, for which reference 629 is concerned with (par. 54). 
Concerning the instant temperature deviations, 017 teaches (par. 81) the hydrogenation processes can be operated isothermally having a temperature increase of less than 5C (instant claims 1-2). Isothermal means the temperature remains constant and/or a change in temperature is zero degrees.
Concerning the moles of hydrogen to the phthalate, 017 teaches (par. 41) stoichiometric excess hydrogen is utilized and without sufficient amounts of hydrogen, the hydrogenation of the aromatic bonds is incomplete, which leads to loss of yield. This teaching shows the criticality of the excess amount of hydrogen and is additional motivation to modify the moles of hydrogen as taught by 629 (par. 9-12, Example 1) to ensure maximum yields are reached. Similarly to 629, 017 teaches (par. 132) modifications and variations are possible.

	995 teaches (page 1 of 8) the hydrogenation of a phthalate compound and teaches a molar ratio of hydrogen to the phthalate compound of 30 times or more. These teachings render 995 analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 629 with 017 and/or 995 to arrive at the instant invention. For example, the ordinary artisan would have optimized the moles of hydrogen to the DOTP in working Example 1 taught by 629 to arrive at the instant molar ratios. The ordinary artisan would have done so with a reasonable expectation of success because both 629 and 017 teach motivation to modify the reaction parameters, as argued above, and 017 teaches (par. 41) the criticality of the excess hydrogen. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Alternatively, the ordinary artisan would have arrived at the instant moles with a reasonable expectation of success because 995 teaches (page 1 of 8) to do so.	
Next, the ordinary artisan would have then ensured the reaction temperature was controlled to arrive at the instant temperature constraints. The ordinary artisan would have done so with a reasonable expectation of success because 629 teaches (Example 
Additionally, the ordinary artisan would have ran the hydrogenation reaction at zero temperature change and/or at the instant temperature change because 017 teaches (par. 81) the hydrogenation processes can be operated isothermally. This is clear motivation to run the hydrogenation reaction at the instant temperature change range. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The ordinary artisan would have then operated the hydrogenation reaction at the instant mass flux because 017 teaches (par. 81 to 83) liquid loadings of 2000 kg/m2 * h to 100,000 kg/m2. Moreover, the ordinary artisan would have optimized the liquid loadings as taught by 017 (par. 81 to 83) to achieve the benefits of even liquid distribution, heat removal, or high space-time yield. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Upon arriving at the instant excess moles of hydrogen, the mass flux and the instant temperature changes, the ordinary artisan would have arrived at the instant KOH values. The reason being, substantially identical methods yield substantially identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Per the above section titled “Scope of the Prior Art” it was argued that the methods of the instant invention and those of the prior art are substantially similar. Moreover, motivational teachings by the prior art and/or routine experimentation would have lead the ordinary artisan to the instant reaction parameters and thus a substantially identical process as instantly claimed. Therefore, the product of the prior art would be substantially similar to that of the instant invention and contain the instant KOHmg/g acid values. 
Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues reference 629 only discloses a flow rate of 9.6 kg/hr and a hydrogen ratio of 5 moles and fails to disclose hydrogen at 7 to 30 moles and a mass flux of 10,000 to 100,000 Kgh-1m-2.
Examiner’s response:
	Reference 017 was brought in to teach the instant mass flux as argued in the above newly applied 103 rejection. 
	Reference 017 was brought in to teach the criticality of the excess hydrogen gas. For example, 017 teaches (par. 41) stoichiometric excess hydrogen is utilized and 
	Due to the immediately above teachings of 017, the deficiencies of 629 are cured and the claims remain rejected.
Applicant argues:
Applicant argues reference 160 and 126 fail to cure the aforementioned deficiencies of 629.
Examiner’s response:
	Reference 017 was brought in to teach the instant mass flux as argued in the above newly applied 103 rejection. Therefore, references 160 and 126 are not needed to teach the Hydrogen mole ratio nor the mass flux. The claims remain rejected.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘629 (USPGPub 2016/0280629, Published 09-2016. 629 is the English equivalent to the D2 reference in the Written Opinion for PCT/KR2018/013196), ‘017 (USPGPub 2006/0161017, Published 07-2006) and/or ‘995 (KR10-2018-0077995, Published 07/09/2018. All references to 995 are to a machine translation attached to this office action) as applied to claims 1-2 and 5-6 and in further view of ‘160 (WO2017/034160, Published 03/2017, cited as Reference D1 in the Written Opinion for PCT/KR2018/013196. All references to 160 are made to the attached Machine translation).


Interpretation of Claims
	

    PNG
    media_image1.png
    403
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    115
    633
    media_image2.png
    Greyscale

Scope of the Prior Art
	The teachings of 629, 017 and/or 995 are written in the above 103 and are incorporated herein by reference.







Ascertaining the Difference
	629, 017 and/or 995 do not teach the amount of the hydrogenation catalyst at 3 wt% or less based on 100 wt% of the carrier.
Secondary Reference
	160 teaches (page 2 of 6) the amount of the hydrogenation catalyst based on the total weight of the supported catalyst being 0.01 to 30 wt%. This teaching renders 160 analogous art to the invention.
	 
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 629, 017 and/or 995 with 160 to arrive at the instant invention. 
For example, the ordinary artisan would have utilized the amount of the hydrogenation catalyst based on the total weight of the supported catalyst per 160 (page 2 of 6) to arrive at the instant percent weights. The ordinary artisan would have done so to supply an amount of the catalyst on the support taught by 629 (par. 5). 
	
Alternatively, units of catalyst wt% to the 100 wt% of the carrier are implicit within any amount of catalyst to catalyst carrier. Arriving at the instant wt%’s through routine experimentation is obvious. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The ordinary artisan would have looked to 160 because 160 teaches supported ruthenium catalysts being utilized for hydrogenation reactions involving phthalates and 629 teaches (par. 5) a ruthenium catalyst contained on a support are known. The ordinary artisan would have had a reasonable expectation of success in utilizing the supported ruthenium catalysts at the instant wt%’s because 629 teaches (par. 5) a ruthenium catalyst contained on a support are known. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-9 of copending Application No. ‘656 (16/763,656) in view of ‘629 (USPGPub 2016/0280629, Published 09-2016) and ‘017 (USPGPub 2006/0161017, Published 07-2006). 
This is a provisional nonstatutory double patenting rejection.

 	Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 656 claims the following.

    PNG
    media_image3.png
    440
    642
    media_image3.png
    Greyscale




	The instant claims do not claim the Reynold’s number, however, the instant claims have comprising language that can include the Reynold’s number.
	
656 does not claim the instant mole ratios of 7 to 30. However, 017 teaches (par. 41) stoichiometric excess hydrogen is utilized and without sufficient amounts of hydrogen, the hydrogenation of the aromatic bonds is incomplete, which leads to loss of yield. This teaching shows the criticality of the excess amount of hydrogen and is additional motivation to modify the moles of hydrogen to ensure maximum yields are reached.
 	Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.

656 does not claim the instant temperature deviations/changes. However, 017 teaches (par. 81) the hydrogenation processes can be operated isothermally having a temperature increase of less than 5C (instant claims 1-2).
	  Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.

656 does not claim the instant mass flux. However, 017 teaches (par. 81 to 83) liquid loadings of 2 to 100 m3/m2 * h. Converting m3 to kg for the a di(2-
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
656 does not claim the separation. However, 629 teaches (par. 39) recovering a reaction mixture and unreacted material. This is the instant separation of the hydrogenation product.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


	
	 Claims 1-2 and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1and 4-6 of copending Application No. ‘665 (16/763,665) in view of ‘629 (USPGPub 2016/0280629, Published 09-2016) and ‘017 (USPGPub 2006/0161017, Published 07-2006).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 665 claims the following.


    PNG
    media_image4.png
    369
    665
    media_image4.png
    Greyscale


	The instant claims do not claim the Reynold’s number, however, the instant claims have comprising language that can include the Reynold’s number.
	
656 does not claim the instant mole ratios of 7 to 30. However, 017 teaches (par. 41) stoichiometric excess hydrogen is utilized and without sufficient amounts of hydrogen, the hydrogenation of the aromatic bonds is incomplete, which leads to loss of yield. This teaching shows the criticality of the excess amount of hydrogen and is additional motivation to modify the moles of hydrogen to ensure maximum yields are reached.
 	Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
656 does not claim the instant mass flux. However, 017 teaches (par. 81 to 83) liquid loadings of 2 to 100 m3/m2 * h. Converting m3 to kg for the a di(2-
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
656 does not claim the separation. However, 629 teaches (par. 39) recovering a reaction mixture and unreacted material. This is the instant separation of the hydrogenation product.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.

Upon arriving at the instant temperatures and mass flux and separation, the ordinary artisan would have arrived at the instant invention of the separated hydrogenation product having a KOHmg/g value of 0.3 or less. The reason being, Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). It was argued that the methods of the instant invention and those of the prior art are substantially similar. Therefore, the product of the prior art would be substantially similar to that of the instant invention and contain the instant KOHmg/g acid values.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6 and 8-10 of copending Application No. ‘683 (16/763,683) in view of ‘629 (USPGPub 2016/0280629, Published 09-2016) and ‘017 (USPGPub 2006/0161017, Published 07-2006).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 683 claims the following.

    PNG
    media_image5.png
    304
    638
    media_image5.png
    Greyscale

683 does not claim the moles of hydrogen to the phthalate nor the mass flux. However, 017 teaches (par. 41) stoichiometric excess hydrogen is utilized and without 
 	017 teaches (par. 81 to 83) liquid loadings of 2 to 100 m3/m2 * h. Converting m3 to kg for the a di(2-ethylhexyl)terephthalate taught by 629 (par. 9-12, Example 1) equates to approximately 2000 kg/m2 * h to 100,000 kg/m2.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
683 does not claim the separation. However, 629 teaches (par. 39) recovering a reaction mixture and unreacted material. This is the instant separation of the hydrogenation product.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
	683 does not claim the instant acid value of 0.3 KOHmg/g or less. However, 683 teaches substantially identical methods of hydrogenating a phthalate. Therefore, the product will be substantially identical and have the instant 0.3 KOHmg/g or less acid value. 
Upon arriving at the instant temperatures of the instant hydrogenation of phthalates, the ordinary artisan would have arrived at the instant invention of the separated hydrogenation product having a KOHmg/g value of 0.3 or less. The reason being, Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Per the above rejections it was argued that the methods of the instant invention and those of the prior art are substantially similar. Therefore, the product of the prior art would be substantially similar to that of the instant invention and contain the instant KOHmg/g acid values.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that because the claims are currently being prosecuted, applicant respectively requests the examiner hold the non-statutory DP rejections in abeyance.
Examiner’s response:
The above newly applied ODP rejections were written to address the amendments to the claims. The claims remain rejected.

Conclusion
Claims 1-2 and 5-7 are rejected. No claims allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628